PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Adriana Kliegman, et al.
Application No. 29/759,175
Filed: November 20, 2020
For: Neck Cushion
:
:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the renewed Entity Status Notice filed June 7, 2022, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.29(k).   

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is hereby NOT ACCEPTED.   The $295 deficiency fee payment was applied to application number 29/759,176.  The deficiency payment must be submitted with renewed petition.  Applicant may request a refund for the additional $295 payment that was applied to the ‘176 application.

Inquiries related to this communication should be directed to the undersigned at (571) 272-2991  




/TERRI S JOHNSON/Paralegal Specialist, OPET